 DAVIS FURNITURE CO., ET AL.279the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) and Section 8 (a) (1) of the Act.3By interfering with, restraining, and coercing its employeesin the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged In,and is engaging in, unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4 By discharging Minnie Barbour, the Respondent did not engage in anyunfair labor practices5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within themeaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication in this volume ]ALBERT LEONARD, ARNOLD DAVIS, SIDNEY DAVIS AND WILLIAM GITZES,CO-PARTNERS, JOINTLY AND SEVERALLY D/B/A DAVIS FURNITURE CO.;DOYLE FURNITURE CO., INC., A CORPORATION; LACHMAN BROS, A COR-PORATION; HARRY FRANK, AN INDIVIDUAL, D/B/A MILWAUKEE FURNI-TURE COMPANY; A. EUGENE PAGANO AND M. DE CASTRO, CO-PARTNERS,JOINTLY AND SEVERALLY, D/B3A MISSION CARPET AND FURNITURE CO.;FRANK. NEWMAN CO., A CORPORATION; REDLICK-NEWMAN CO., A COR-PORATION; SHAFF'S FURNITURE CO., A CORPORATION; JOSEPH H. SPIE-GI)LMAN AND LEON SPIEGELMAN, CO-PARTNERS, JOINTLY AND SEVER-ALLY, D/B/A SAN FRANCISCO FURNITURE CO.; STERLING FURNITURECOMPANY, A CORPORATION; JAMES F. WILEY AND VERNA M. GARDNER,CO-PARTNERS, JOINTLY AND SEVERALLY, D/B/A J. H. WILE, Y THE FUR-NITURE MANlandCARROLL, DAVIS & FREIDENRICH, BY ROLAND C.DAVIS.Cases Nos. 20-CA-250, 00-CA-064, 00-CA-252, 00-CA--49,20-CA--l/f6, 20-CA-.245, 20-CA--24 , 0-CA-253, 20-CA-054,20-CA-248, and 20-CA-251.May 3,1951Decision and OrderOn February 16, 1951, Trial Examiner J. J. Fitzpatrick issued hisIntermediate Report in the above-entitled proceeding, finding thatThe Respondents had engaged in and were engaging in unfair laborpractices as alleged in the complaint and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the Respondents filed exceptions to the Intermediate Report, and asupporting brief.'The Respondents also requested oral argument.IOn April 24,1951, six employer associations filed a "Petition For Permission to FileBrief Amicus Curiae or, in the alternative, to intervene in opposition to the IntermediateReport and-Recommended Order of the Trial Examiner" and a"Brief in Opposition to theIntermediate Report and Recommended Order of the Trial Examiner." The petitionmust be denied as untimely,as the Board had already decided the merits of the casebefore receipt of the petitionBriefs from the parties to the case were due and had beenreceived by March 12, 1951.94 NLRB No 52 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe oral argument request is hereby denied, as the record, includingthe exceptions and brief, in our opinion, adequately present the issuesand positions of the parties.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the following additions .2The relevant facts in the instant case are substantially as follows.The Retail Clerks International Association, Local 1285 (AFL),herein called the Union, has bargained with the Retail FurnitureAssociation of California on behalf of a number of its members since1937.An impasse over a new contract occurred on June 3, 1949. Atthat time, the Union told the Association that the Union would prob-ably strike one of the association members, Union Furniture Coin-pany, where wages were lower for most employees than for employeesof the other members. The next day the Union placed pickets at thewarehouse and 2 stores of Union Fui niture Company, and none of itsunion employees reported for work. The employees of all other asso-ciation members reported for work as usual.employer-members of the Association, Respondents herein, notifiedtheir employees by pamphlets or letters on June 4 that their stores wereclosed until further notice in view of the Union's strike action.3The parties are in agreement that at no time did the Union attemptto bargain on other than an association-wide basis; in that respect, thefacts in this case are weaker for the Respondents' ultimate contention'than were those in theMorandcase,infra.The Union did not threatento strike any other member of the Association.The Union selectedUnion Furniture as the target for strike action because the Union be-lieved that that employer was the obstacle to reaching agreement on anassociation-widebasis.In response to a letter from the claimants'attorney advising that the claimants have at all times been and stillwere "ready, willing and able to continue their employment," theRespondents' attorney replied by letter, dated June 13, 1949, that be-2Without giving figures. the Respondents contend that the volume of cmnme, ce activityof some of the Respondents is so small that the Board would not assert jurisdiction overthem as separate entities, and that the Trial Examiner's action in basing jurisdiction onthe total commerce activities of the Respondents as a group is inconsistent with theGeneral Counsel's prosecution of a complaint alleging unfair labor practices against each,Respondent as a separate entitywe perceive no such inconsistency.The liabilityof each Respondent is an individual liability.The Trial Examiner made his Jurisdictionalfinding, and we think properly so, on the basis of the total activities of the Respondentsbecause they had joined together to act as a single group for the purposes of collectivebargaining, as hereinafter appears3Before the strike, the members of the Association agreed that if less than all of thermwere struck, the others would close to protect the competitive position of all of them-Hoeever, eight of the employer-members of the bargaining unit did not shut down. DAVIS FURNITURE CO., ET AL.281.cause negotiations had been conducted on the basis of a group unitand no separate demands had been made on Union Furniture, theRespondents regarded the strike as one against all employers in theunit.The strike was settled on or about July 9, 1949, when all theemployees, including those of the 11 employers who were not struck,returned to work and an association-wide contract was concluded.The complaint alleges that the 11 employers discriminatorily lockedout their employees during the period from June 4 to July 9, 1949,in violation of Section 8 (a) (1) and 8 (a) (3) of the Act.The Trial Examiner sustained the allegations of the complaint onthe basis of the Board's decision inMoramd Brothers Beverage Com-pany,91 NLRB 409. In that case, the Board held that a, strike againsta single employer of an association-employer unit did not under thestatute justify thedischargeof employees by association employerswhose stores were not struck.We agree with the Trial Examiner that the principles and policyconsiderations enunciated in thellloranddecision are equally applica-ble to the facts in the instant case, where the employees were tempo-rarily prevented from working by the Respondents' action in layingAhem off rather than discharging them. Regardless of how the strikemay be viewed, the fact remains, as found by the Trial Examiner,that the Respondents laid off their employeesbecauseof protected con-certed activity sponsored by the Union as their statutory bargainingrepresentative and engaged in by union members of the same bargain-ing unit.The layoffs thus served notice on all members of the bargain-ing unit, the laid-off employees as well as the strikers and nonstrikers,that resort to lawful protected concerted activity by the employees ofany employer-member of the bargaining unit would subject other em-ployee-members of the bargaining unit to the reprisal of a temporaryloss of employment.The Respondents' conduct thereby directly in-terfered with, restrained, and coerced all the employees in the bargain-ing unit in the exercise of their rights guaranteed by Section 7 of theAct, in violation of Section 8 (a) (1). The layoffs also constituteddiscrimination in the hire and tenure of employment of the Respond-cnts' employees because of the union-sponsored strike against UnionFurniture Company, thereby discouraging membership in the Unionin violation of Section 8 (a) (3) of the Act.Whether the Respond-(3), we find that effectuation of the policies of the Act requires thatthe Respondents' employees be made whole in the manner set forth inthe Intermediate Report.OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations 282DECISIONSOF NATIONAL LABORRELATIONS BOARDBoard hereby orders that each of the Respondents, Albert Leonard,Arnold Davis, Sidney Davis and William Gitzes, co-partners, jointlyand severally, d/b/a Davis Furniture Co., Doyle Furniture Co., Inc.,a corporation, Lachman Bros., a corporation, Harry Frank, an indi-vidual, d/b/a Milwaukee Furniture Company, A. Eugene Pagano andM. de Castro, copartners, jointly and severally, d/b/a Mission Carpetand Furniture Co., Frank Newman Co., a corporation, Redlick-New-man Co., a corporation, Shaff's Furniture Co., a corporation, JosephH. Spiegelman and Leon Spiegelman, co-partners, jointly and sever-ally, d/b/a San Francisco Furniture Co., Sterling Furniture Company,a corporation, James F. Wiley and Verna M. Gardner, co-partners,jointly and severally, d/b/a J. H. Wiley The Furniture Man, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Master Furniture Guild, Local1285, affiliated with Retail Clerks International Association, AFL, orin any other labor organization of its employees, by locking them out.or otherwise discriminating in regard to their tenure of employmentor any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Master Furniture Guild, Local1285, affiliated with Retail Clerks, International Association, AFL, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection;or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization-as a condition of employment as authorized inSection 8 (a) (3) of the Act, as guaranteed by Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole each of its employees for the discriminationagainst him in the manner set forth in the section of the IntermediateReport entitled "The remedy."(b)Post at its places of business in the San Francisco area, copiesof the notice attached hereto, marked Appendix .4Copies of saidnotice, to be furnished each Respondent by the Regional Director forthe Twentieth Region (San Francisco, California), shall, after beingsigned by an appropriate representative of each Respondent, be postedby said Respondent immediately thereafter in conspicuous places in-cluding all places where notices to employees are customarily posted.4 In the event that this Order is enforced by decree of a United States Court of Appeals,there shallbe inserted in the notice, before the words, "A Decision and Order," the words,"A Decree of the United States Court of Appeals Enforcing " DAVIS FURNITURE CO., ET AL.283Reasonable steps shall be taken by the Respondents to insure that thenotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.AppendixNOTICE To ALL EMPLOYEES.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any.maliner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist MASTER FURNITUREGUILD, LOCAL 1285, affiliated with RETAIL CLERKS INTERNATIONALAssocIATION, AFL, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized by Section 8(a) (3) of the Act.WE WILL make whole each of our employees for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named union or anyother labor organization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labororganization.(Employer)Dated ---------------------By ------------------------------(Representative)(Title)This notice mustremainposted for 60 days from the date hereof,and must notbe altered, defaced, or cover d by any other material. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDIntermediate Report and Recommended OrderMr. David Karasick,for the General Counsel.Carroll, Davis ,& Freidenrich,byMr. Roland C. Davis,of San Francisco, Calif.,for the Claimants.St. Sure cC Moore,byMr. J. Paul St. SureandMr R. B. McDonouglc,of SanFrancisco, Calif., for the Respondents.STAIEMENT OF THE CASFUpon charges filedby Carroll,Davis & Freidenrich,attorneys,on behalf ofemployees of the retail furniture merchants named in the caption herein, a con-solidated complaint was issued against the said merchants,herein collectivelyreferred to as the Respondents,alleging that the Respondents engaged in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (3)and (1)and Section 2 (6) and(7) of the NationalLaborRelations Act (61Stat. 136),hereincalled the Act.Copies of the charges.order for consolidation,complaint,and notice of hearing were duly served upon each of the Respondentsand upon the attorneys for the charging parties,herein collectively referred toas the Claimants.With respectto the unfair labor practices the consolidated complaint allegesthat the Respondents and each of them, from about June 4 to July 9, 1949,"locked out and refused employment"to their respective employees becausesaid employees,or some of them, wei e members and active in behalf ofMasterFurniture Guild, Local 1285, affiliated with RetailClerksInternational Associa-tion,AFL (herein called the Union),or because of theirconcertedactivities orthe concerted activities of other members of the Union for the purpose of col-lective bargaining or other mutual aid or protection.The Respondents.collectively filed an answerdenying, the commission of theunfair labor practices set forth in the complaint and alleging that the "sales"and "shipments"of "at least eight"of the individual Respondents amountedto "less than the amounts determined by the National Labor Relations Boardto be the measure of acceptance of jurisdiction by the Board."The hearing was held at San Francisco,California,on December 18 and 19,1950,before J. J.Fitzpatrick,the undersigned,duly designated Trial Examiner.The General Counsel, the Respondents,and the Claimants were representedbd counsel.'All participated and uuere granted full opportunityto be heard,to exainine and cross-examine witnesses,and to adduce evidence bearing on theissues.Before any testimony was taken,Attorney St. Sure movedthat thecomplaint be amended so as to allege that the bargaining unit consisted of thegrouped employersand that thegroup. rather than theindividualrespondents,committed the alleged unfair labor practices.This motion was denied as wasthe further motion by St. Sure to sever the complaint.At the conclusion of thehearing the parties waived oral argument but requested and were granted leaveto file briefs after the close of the hearingThe San Francisco Employers'Council also requested and was granted leave to file a briefainicus curiae.Briefs have since been received from attorneys for the Respondents,the Claim-ants,and the SanFrancisco Employers'Council.Upon the entire record in the case, and from my observation of the witnesses,I make the following :'At the opening of the hearing, J. Paul St. Sure, attorney for the Respondents, wasgranted leave to intervene on behalf of certain othei San Fiancisio retail establishmentswho, togethet with the Respondents named in the complaint, participated in the collectivebargaining negotiations hereafter referred to DAVIS FURNITURE CO., ET AL.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTS285The Respondents, together with 10 other employers engaged in the businessof buying and selling furniture and household appliances at retail in the SanFrancisco, California. area, through authorized joint representatives, negotiateda collective bargaining contract on January 1, 1948, with the Union.Duringthe year 1949, the total sales of the Respondents were in excess of. $12,400,000,of which an amount in excess of $100,000. represented direct shipments of furni-ture and various household appliances from the places of business of the Re-spondents located in and about the city of San Francisco, California, to placesoutside the State of California.During the same year, the total purchases bythe Respondents of furniture and household appliances which represented directshipments from places outside California to places of business of the Respond-ents in and about San Francisco were in excess of $4,600,000.2I find, contrary to the contention in the answers, that the Respondents areengaged in commerce within the meaning of the Act'II.THE ORGANIZATION INVOLVEDMaster Furniture Guild Local 1285, affiliated with Retail Clerks InternationalAssociation, AFL, herein called the Union, is a labor organization within themeaning of the Act.III.THE UNFAIR LABOR PRACTICESA Bac/ ground; sequence of eventsAll 11 Respondents herein, together with about 54 other retail furnituredealers in the San Francisco area, belong to a rather loosely formed organizationknown as the Retail Furniture Association of California, which has a total mem-bership of about 400 furniture dealers throughout the StateSince 1937 theUnion has bargained, usually annually, on a group basis with a number of theSan Francisco area membership, the number depending on individual authoriza-tions issued by the dealers to the Association.These authorizations ranged from14 to 21, but never included all the San Francisco members.When the bar-gaining was completed, a contract with the Union was executed by the author-ized agent or agents "for and on behalf of the employers named therein."Such a contract was negotiated and signed in 1948 on behalf of 21 retailersin the San Francisco area (herein called the Companies), including the 11 Re-spondents named herein. The contract was effective for 1 year from January 1,1948, but automatically renewed unless 60 days' notice was given prior to thetermination date of a desire to change it.About October 20, 1948, the Union proposed a series of amendments, includ-ing increased wage rates, and requested negotiations thereon.Pursuant to this2Respondents' consolidated answer admitted the truth of allegations in the complaintas to the Respondents' business operations and Respondents stipulated that findingsiAlthough the answer suggests that certain of the individual Respondents' operationsare so small that the Board noimally would not assert jurisdiction against such Respond-ents consideredas anentity, the Respondents (lid not press the point or offer evidencein support thereofThe above findings are on the stipulation and the adnntled fact thatall the Respondents weie dealing as a group or unit with the UnionThe Ri,erett Auto'motiveJobbers Association,et al,81 NLRB 304 ,Banker Hill & Sullivan Mining & Con-centrating Company, et al.,89 NLRB 243 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest conferences were held, beginning on December 3 and up to and includingFebruary 27, 1949, between the union negotiating committee, and Ralph H.Brown, and J. Paul St. Sure, Association representatives duly designated bythe Companies.During these meetings the Companies submitted a counterpro-posal offering,inter alia,a wage increase of 5 cents an hour. The confereesagreed to extend the term of the 1948 contract for 45 days to February 15, 1949,'and make any amendments agreed to retroactive to January 1, 1949. Althoughthe area of difference appeared to be only on the question of a wage increase thenegotiators adjourned after the February 25 meeting without any agreementand with no arrangement for a subsequent meeting (as had been the practiceat previous conferences), when the Companies announced there would be nowage increases beyond their original counterproposal of 5 cents an hour.In early March the Union requested strike authorization against the Com-panies.Instead of granting strike sanction, however, the San Francisco LaborCouncil caused the conferees to resume negotiations before George W. Johns,assistant secretary of the Council.Two meetings with Johns resulted on ageneral agreement on all matters except wages.The union committee insistedthat 5 cents an hour increase was inadequate for the lower paid employees andsuggested that the Union Furniture Company which had most of its employeesin the lower brackets, was holding up the negotiations, but the Companiesrefused to change their position as to wages.After the conclusion of two meetings before Johns, the Union prepared a jobreclassification of employees which it submitted to the Companies.On May 13,the latter's representatives turned down the reclassification proposal and statedthat the 5 cents an hour increase would have to be accepted by June 1, 1949, oritwould be withdrawn. The union representatives announced that such anattitude on the part of the Companies might result in a strike, probably againstthe Union Furniture Company St. Sure replied that if such action was takenagainst Union Furniture Company the other Companies would close.Following written confirmation of the Companies' position, another conference,apparently sponsored by Johns of the Council and also attended by a Mr. Vail,representing the International Union, was held on May 26. Johns suggestedarbitration of the wage differences.The Union agreed to arbitrate but theCompanies rejected the proposal. Johns made another attempt to get the par-ties to agree on June 3. At that time St. Sure changed the Companies' offerfrom 5 cents an hour increase to $10 a month 6 The Union rejected the offer andannounced that Union Furniture Company would probably be struck the nextday.About 7: 30 a. in on June 4, the Union placed pickets at the warehouse andtwo stores of Union Furniture Company.None of the union employees of thatcompany reported for work thereafter until the strike was settled on July 7.No employees of the other companies struck.Nor was there any attempt toboycott the other companies.However, when the employees of the Respondentsherein reported for work on the morning of June 4, they were notified by theirrespective employers, by pamphlets or letters, that the store was closed.The4 The contract was later further extended first to March 10, then through April 10,1941.Prior to April 10 it was agreed by the conferees orally that the contract terms-would remain in effect so long as the "negotiations continued."cThe difference between the 5 cents an hour increase and the $10 a month would havemeant about $1.50 additional each month per employee DAVIS FURNITURE CO., ET AL.287notice handed to the employees of Sterling Furniture Company is identical tothat sent out to most of the companies, excepting Redlick. andreads as follows:To ouremployees:-Juan 3, 1949.Since 1937 the furniture stores listed below have had a master collectivebargainingcontract with Retail Clerks Local Union #1285 AFL. Annualnegotiations for modification of the agreement have beenin progress formore than six months. The final offer of -the employers was to increasecontractsalaries$1000 per month in all classifications (salespeople andoffice employees).The union's final demand was for increasesrangingfrom $16.00 to $38 00 per monthThe union has determined to strike to enforceits demands.Consequently,the following listed stores will be closed until further notice due to strikeaction of Clerks Local #1285:Davis Furniture CompanyShafts Furniture Co.Doyle Furniture CompanySan Francisco Furniture Co.Lachman BrothersSterling Furniture Co.Milwaukee Furniture Co.Union Furniture Co.Mission Carpet & FurnitureFrank Newman CoWaxman Furniture Co.Redlick's FurnitureJ.H. Wylie FurnitureTHE MANAGEMENT,Sterling Furniture Company.A similar notice was sent to the employees of Redlick,e wherein it was stated"in our view a strike against any one of the group is a strikeagainst all inthe bargaining group.Waxman Furniture Company was included in the list of stores that were toclose apparently through error.Actually,Waxman remained open from June 4through July 9, as (lid also eight other retailers who had participated in thenegotiations as above set forth.On June 4, the Respondents inserted thefollowingadvertisements in local newspapers :To the residents of the San Francisco Bay Area:Since 1937 the furniture stores listed below have had a master collectivebargaining contract with Retail Clerks Local Union #1285 AFLAnnualnegotiations for modification of the agreement have been in progress formore than six months.The final offer of the employers was to increase salaries $10.00 per monthin all classifications (salespeople and office employees).The union's finaldemand was for increases ranging from $16 00 to $38 00 per month.The union has determined to strike to enforce its demandsConse-quently, the following listed stores will be closed until further notice dueto the strike actions of Clerks Local #1285.We regret that our customers may be inconveniencedand will give noticeof reopening as soon as a fair and reasonable basis for operation isachieved.-On June 9, 1949, the attorneys for the Claimants wrote each Respondent byregistered mail as follows :6Apparently,the same concern which appears as Respondent,Redlick-Newman Co., inthe caption of the complaint. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs yon have known since Saturday, June 4. 1949, your employees who,are membersofMaster Furniture Guild #1285 and covered by the collec-tive bargaining contract of January 1, 1948, between your firm and the Guild,have beenready, willing and able to continue their employment with youThis communication is to advise you officially that these employees remaincontinuously available for such employment anti application is hereby madeon their behalf for immediate reinstatement on then jobsIf you do not intend to accept this application, please advise the under-signedof your reasonsThis application for reinstatement should be considered as continuouslyon file with you and will be immediately fulfilled by any or all of the em-ployees for whom it is made upon notification by you directly to the em-ployees or to the Master Furniture Guild or the undersignedSt. Sure,on behalf of the Respondents, replied to this letter on June 13, 1949,as follows :The members of the San Francisco Furmtnie Store group who aie rep-resented by this office in negotiations for a renewal of the master contractwith Retail Clerks Local No. 1285 have forw:uded to me your letters ofJune 9, 1949, requesting reemployment of members of that localAs your letter states, the employees are those covered by the collectivebargaining contract of January 1, 1948, which was executed by Ralph ABrown as a master contract and by Jack Sparlin on the same basisSincenegotiations for renewal havebeencarried on, at the special request ofthe union, on the basis of the group unit, and since the union made noseparate demands on Union Furniture Company prior to the strike, we re-,gard the strike as one against all of the employers.We have so notifiedthe individual employees concerned.On June 16, the Union, through its Secretary, Jack H Sparlni, 'sent theUnion Furniture Company the following letter :It has come to our attention through reports fi oin our members andfrom a communication from your attorney to our attorney, that you havetaken the position that you were not aware of the proposals of the Unionfor settlement of our strike against your company.Apparently some pointismade by you of the fact that you had not been served directly with theseproposals.We had been led to believe that you were made fully aware ofall of the events occurring in the negotiations by youi attorney, but if suchhas not been the case and you in fact desire to be served directly with theproposed agreement, the terms of which were given to your attorney priorto the strike, we are happy at this time to accommodate you in this respect-There is herewith enclosed a copy of a proposedagreementbetween yourfirm only and our Union which, if and when executed, will provide the basisfor immediate termination of the strike now in progress against your firm."Strike bulletins issued by the Union during the period from June 4 to July 9stated that the strike against Union Furniture Company was due to the failureof the negotiations with the groups of employers and that theclosing of thestores of each of the Respondents constituted a lockout against its employees.On July 7, the wage dispute with the Union was settled, the strike against UnionFurniture Company was called off, and the employees engaged therein had re-turned to work by July 9. The settlement was embodied in a new contract'The inclosed agreements contained the same terins as the Union had submitted to theCompanies prior to the strike DAVIS FURNITURE CO., ET AL.289which was formally executed in August 1949, effective as of January 1, 1949,and current at the time of the hearing e On or about July 9 the Respondentsresumed operations and their employees were returned to woik.The General Counsel contends that the action of the Respondents, and eachof them, in closing their respective places of business from June 4 to July 9,1949, constituted a discrimmnatoy lockout of their employeesIt is the Re-spondents' position as stated in their brief that the Union "declared war" onthe employers' group with which it in as engaged in collective bargaining by strik-ing one of them and that as a consequence the Respondents merely treated allemployees as strikers until the bargaining was settled by a piaster contract.B.ConclusionThe General Counsel and the Claimants citeJloiand Brothels Beverage Coin-pany. et at ,91 NLRB 409, decided by the Board in September 1950, as decisive ofthe issues hereinThe Respondents, as well as the Employers Council, which asabove found filed a brief asanticiis cm me,also refer toJlora d.,but contend thatthe facts her em are not on all fours with that decisionIn theMorandcase theBoard found that the discharge of all salesmen employed by members of a liquordealers association because the union called a strike against one member thereoffollowing an impasse in association-wide bargaining negotiations constituted aviolation of Section 8 (a) (3) of the Act.It is quite true, as the Respondents point out, that there are factual differencesin the two cases Inthe Board found that the employees were dis-charged, whereas here the employees of the Respondent were laid oft. I donot regard it as conti oiling,, or even significant, on an issue of discriminatorytreatment that the facts disclose a temporary layoff and not an outright dis-charge.Of course a temporary layoff is not as serious a matter to the employeesinvolved as an outright discharge would be, but whether the separation fromemployment is permanent or temporary is a matter of degree In either eventthe employees have been, during the period, deprived of their means of livelihood.The real question iski/were they not workingThe Respondents also argue that inMoundthe union sought to eliminategroup bargaining by negotiating with individual employers and striking one ofthem, thus attempting to coerce the employers in the selection of their bargainingrepresentative, but in the instant case no separate negotiations were soughtnor Sias any attempt made to interfere with the employers' selection of a rep-resentativeHowever, in the171orai,ddecision the Board did not find that theunion coei ced the employers in the selection or retention of their bargainingrepresentativeFurthermore, in that case the Board clearly indicated thatit did not regard separate negotiation efforts of the union as materially affectingthe fundamental bargaining position of the parties when it said:We are unable, on this record, to agree that the Local in this case soughtto, or did, coerce any of the Respondents to resign from their Associationsor to revoke their designations of the Associations as their bargaining agents.The action of the Local in seeking to bargain on a single-ennployer basiswas not inconsistent with retention by the Respondents of their member-ship in their Associations nor, indeed, with the resumption of association-wide bargaining at an appropriate timeAs we have already pointed out,the Local was not concerned with the Respondents' membership in theAssociations; it was interested only in executing a satisfactory contract'All the Respondents, and Union Furniture, through their representatives executedthe contract958841-52-i of 94-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat no separate negotiations were held or attempted in the instant casestrengthens rather than weakens the applicability of theMoranddoctrine.9Reduced to the bare essentials the Respondents seek immunity for locking outtheir employees because Union Furniture, engaged with them in joint bargainingwith the Union, was struck after the negotiations reached an impasse. In otherwords, Respondents say that, Union Furnitureemployeeshaving struck, all otheremployersin the bargaining group had the right to close their respective plantsto their employees as constructive strikers.As stated by the Board inMorand,"To hold that employees in a multiemployer unit who remain at work may betreated as strikers, solely because of a strike by other employees," would injecta new and unwarranted "concept in labor relations." The Board's holding,previous toMorand,that an employer cannot engage in conduct proscribed by theAct in order to prevent a strike, even though there is economic justification forsuch conduct, has met with judicial approval.10 Certainly withholding employ-ment from employees comes well within the proscription."I find, therefore, in line with theD2oraniddecision above referred to, that theRespondents, and each of them, by closing their plants to their employees onJune 4 to July 9, 1949, have interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 and in violation ofSection 8 (a) (3) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,and each ofthem, set forth in Section III,above, occurring in connection with the operations of the Respondents setforth in Section I, above, have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, it will be recommended that they cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondents discriminated in regard to the tenureof employment of their employees by locking them out from June 4 to July 9,1949.Although each of these employees has been reinstated, he is entitled toreimbursement for working time lost as a result of the discriminatory action.Itwill therefore be recommended that each of the Respondents make wholeeach of its employees for any loss of pay or commission he may have sufferedby reason of the discrimination against him, by payment to him of a sum of0The Respondents claim that the extension agreement had not expired on June 4 whenUnion Furniture was struckAs previously found, the old contractwas in effect so longas negotiations continuedMay 13 the Companies announced that their wageincreaseoffer of 5 cents an hour would have to be accepted by June 1 or it would be withdrawnThe Union had reiterated almost from the start of the negotiations that the 5 centsincrease was inadequate and not acceptable . so on May 13 it told the Companies'repre-sentative that Union Furniture probably would be struckIt is true that after the June 1deadline the Companies renewed their previous wage increase and in fact increased theoffer slightly, but the renewed offer was pi oniptly rejected and the Companiesinformedthat the Union Furniture strikewouldstart the next dayIt isfound that the nego-tiations had stalemated by June 310Star Publishing Company, 97 F2d 463 ,Fred P TVeissinan,170 F 2d 952, cert. den.336 U S. 97211Respondents do not contend that their emploNees were locked out because the Re-spondents found it unprofitable to operate while Union Furniture was being struckIt iialso noted that all the employers included in the bargaining group (referred to hereinas the Companies) did not withhold employment, or close their plant «hile UnionFurniturewas being struck. ANDERSON-WAGNER, INC.291money equal to that which he normally would have earned in such positionfrom the date of discrimination against him to the date of his reinstatement,less his net earnings during said period.12Each Respondent to make availableto the Board, upon request, payroll and other records to facilitate the checkingof the amount of back pay due.'3Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.Master Furniture Guild, Local 1285, affiliated with Retail Clerks Interna-tional Association, AFL, is a labor organization within the meaning of Section2 (5) of the Act.2.The Respondents, and each of them, by discriminating in regard to thetenure of employment of its employees, thereby discouraging membership inMaster Guild, Local 1285, affiliated with Retail Clerks International Association,AFL, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondents, and eachof them, have engaged in and are engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]12Crossett LumberCo., 8 NLRB 440;Republic Steel Company,311 U. S. 7.13F.W. Woolworth Company,90 NLRB 289.ANDERSON-WAGNER, INC.andWALTER STANLEY KACZMAREK, PETI-TIONERandLos ANGELES BUILDING AND CONSTRUCTION TRADES COUN-CIL;Los ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS;MILLMEN AND CABINET MAKERS LOCAL No. 721, UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA; BROTHERHOOD OFPAINTERS, LOCAL UNION No. 792, DECORATORS AND PAPER HANGERSOF AMERICA ; LOCAL UNION No. 371, SHEET METAL WORKERS INTER-NATIONAL ASSOCIATION;LOCAL UNION No. 196, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA ; LOCAL UNION No. 108, SHEET METAL WORKERSINTERNATIONAL ASSOCIATION; LOCAL No. 250, UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFIT-TING INDUSTRY OF THE U. S. AND CANADA, A. F. L.; AND LOCAL No.508, UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THE U. S. AND CANADA,A. F. L.Case No. ,21-RD-123.May 3, 195.1Decision and OrderUpon a decertification petition duly filed, a hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings made at94 NLRB No. 48.